Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
3.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
4.	Claims 1-10 are directed to a method, 11-20 are directed to a computing device.  Claims 1-12 fall within one of the four statutory categories of invention. (Step 1: Yes)
5.	In claim 1, corresponding representative claim 11, and the limitations that define an abstract idea (in bold) are below (claim 1 is shown as representative):  
A method for providing information that relates to triggering a margin call with respect to a first securities portfolio, the method being implemented by at least one processor, the method comprising:
obtaining, by the at least one processor, a plurality of data relating to a plurality of securities portfolios; 
automatically determining, by the at least one processor using the plurality of data, at least one data pattern relating to triggering a margin call and at least one corresponding characteristic contributing to triggering the margin call; 
automatically generating, by the at least one processor, at least one margin call model based on the at least one data pattern and the at least one characteristic; and 
evaluating, by the at least one processor, the first securities portfolio using the at least one margin call model to determine a first information relating to whether to trigger a first margin call with respect to the first securities portfolio.
6.	In claim 1, corresponding representative claim 11, are steps for receiving, obtaining, and communicating financial data associated with securities portfolio to determine data patterns to generate a margin call model utilizing machine learning. The above steps of processing financial and activity data to generate a model which are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk)

8.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
The processor 104 may also be a microprocessor, a microcomputer, a processor chip, a controller, a microcontroller, a digital signal processor (DSP), a state machine, or a programmable logic device. The processor 104 may also be a logical circuit, including a programmable gate array (PGA) such as a field programmable gate array (FPGA), or another type of circuit that includes discrete gate 
The Memories described herein are computer-readable mediums from which data and executable instructions can be read by a computer. Memories as described herein may be random access memory (RAM), read only memory (ROM), flash memory, electrically programmable read only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), registers, a hard disk, a cache, a removable disk, tape, compact disk read only memory (CD-ROM), digital versatile disk (DVD), floppy disk, blu-ray disk, or any other form of storage medium known in the art. Memories may be volatile or non-volatile, secure and/or encrypted, unsecure and/or unencrypted. Of course, the computer memory 106 may comprise any combination of memories or a single storage. (Specification: Paragraph [0055])
In another exemplary embodiment, the first information may be displayed on any connected computing device such as, for example, a computer, a laptop, a smart phone, and a smart watch. (Specification: Paragraph [0101])


10.	Finally, taken together, the additional elements and additional components of claim 1, corresponding representative claims 11, have been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding representative claims 11, are directed to an abstract idea without significantly more.
11.	Dependent claims 2-6, 8, and corresponding representative claims 12-16, and 18, further recite limitations of selecting, by the at least one processor, a first one of the at least one data pattern and a first one of the at least one corresponding characteristic relating to triggering the first margin call for the first securities portfolio; and displaying, by the at least one processor via a display, the first information on a graphical user interface together with the selected first one of the at least one data pattern and the selected first one of the at least one corresponding characteristic, wherein the graphical user interface includes at least one dashboard that displays at least one from among monitoring information relating to the first securities portfolio and classification information relating to the at least one characteristic, receiving, by the at 
12.	The judicial exception is not integrated into a practical application because the claims, as drafted, recite the limitations of selecting, by the at least one processor, a first one of the at least one data pattern and a first one of the at least one corresponding characteristic relating to triggering the first margin call for the first securities portfolio; and displaying, by the at least one processor via a display, the first information on a graphical user interface together with the selected first one of the at least one data pattern and the selected first one of the at least one corresponding characteristic,  wherein the graphical user interface includes at least one dashboard that displays at least one from among monitoring information relating to the first securities portfolio and 
13.	The additional components of “processor”, “computing device”, “display” and additional elements “marginal call model”, “data model”, “mathematical model” “process model”, “machine learning model”, and “graphical user interface”, as discussed above with the steps of receiving, determining, selecting, and analyzing financial data (i.e. securities portfolio, marginal call) to generate a model to perform predictive analytics to mitigate risk, that amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 2-6, 8, 12-16, and 18, further are directed to an ineligible judicial exception without any significant more.
14.	 The dependent claims 7, 9, 10, and corresponding representative claims 17, 19, and 20 further recite limitations of  wherein the at least one characteristic includes at least one from among a securities appreciation characteristic, a securities depreciation 
15.	The judicial exception is not integrated into a practical application because the claims, as drafted, describes how to generally apply the concept of “parsing” and “removing personally identifiable information” and “including” (i.e. associating) financial instruments and securities with characteristics and to associate feedback information with a ranking system to determine a risk evaluation for predicting information corresponding to a specific pattern in a generic computer environment. The claimed computer components of “processer” is recited at a high level of generality and are merely invoked as tools for parsing, removing, and including (i.e. associating) to predict information to determine a risk evaluation. Simply implementing the abstract idea on a generic computer component is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
16.	There is an additional component of “processor” and no additional elements as discussed above with the steps of parsing data to associate characteristics with financial instruments and securities and to associate feedback information with a ranking system and corresponding to a specific pattern to determine a risk evaluation for predicting information amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and claims 7, 9, 10, 17, 19, and 20 further are directed to an ineligible judicial exception without any significant more.
17.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1- 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter


Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Studnitzer et. al (US Patent Application Publication No.: 2018/0276541; hereafter known as Studnitzer) in view of Cai et. al (US Patent Application No.: 2019/0347282; hereafter known as Cai)

20.	In claim 1: Studnitzer discloses, 
A method for providing information that relates to triggering a margin call with respect to a first securities portfolio, the method being implemented by at least one processor, the method comprising: (i.e., the methods and systems described herein may be integrated or otherwise combined with other various risk management methods and systems where the model may classify similar data together and may learn to make predictions from the data this may them be used to proactively monitoring the current trading pattern) (Studnitzer: Paragraph  [0026],[0039])
obtaining, by the at least one processor, a plurality of data relating to a plurality of securities portfolios; (i.e., the model uses both participant data and market data, both past and present to identify patterns. The model is updated as new data is received. With the order entry volumes and execution speeds involved in markets due to high frequency and algorithmic traders, the model allows for abnormal activity to be identified and deflected when trading algorithms are misbehaving. Such other exchanges may include a clearing house that, like the 
evaluating, by the at least one processor, the first securities portfolio using the at least one margin call model to determine a first information relating to whether to trigger a first margin call with respect to the first securities portfolio. (i.e., the activity module may receive input from the trade database, market database, and order processing module. The activity module 142 may be configured to model a participant or firm's past activity considering market parameters where the activity module may be configured to generate an alert to the Exchange or market participant when the activity module detects activity exceeding an abnormality threshold level as established by the neural network through prior training under various market conditions) (Studnitzer: Paragraph [0040], [0048], [0049], [0110], [0153])
Studnitzer does not disclose,
automatically determining, by the at least one processor using the plurality of data, at least one data pattern relating to triggering a margin call and at least one corresponding characteristic contributing to triggering the margin call; 
automatically generating, by the at least one processor, at least one margin call model based on the at least one data pattern and the at least one characteristic; and 
However Cai discloses, 
automatically determining, by the at least one processor using the plurality of data, at least one data pattern relating to triggering a margin call and at least one corresponding characteristic contributing to triggering the margin call; (i.e., to process data relating to an organization's technological infrastructure using predictive/prescriptive models and event detection to generate predictions/prescriptions for incidents and system outages or degradation of infrastructure and automatically prescribe solutions for incident predictions and to predict outages and degradation of infrastructure and correct calibration of alerts . The platform can 
automatically generating, by the at least one processor, at least one margin call model based on the at least one data pattern and the at least one characteristic; and (i.e., the platform uses machine learning processes to generate prediction models of the most likely outcomes in business scenarios. The platform can implement unusual or anomalous trade detection using event detector by flagging and identifying irregular trades using a clustering process for example. The platform can implement margin call response classification) (Cai: Paragraph [0104], [0106], [0107], [0227])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method triggered by data patterns can automatically generated at least one margin call model of the most likely results. The platform implements artificial intelligence (AI) using machine learning processes to generate predictions of the most likely outcomes in any business scenario. (Cai: Paragraph [0075]). The platform 100 can generate an interface with the visual elements for display at interface application 130 as a predictive dashboard. (Cai: Paragraph [0115])

21.	In claim 2: The combination of Studnitzer and Cai disclose the method of supra, including wherein the evaluating further comprises:
selecting, by the at least one processor, a first one of the at least one data pattern and a first one of the at least one corresponding characteristic relating to triggering the first margin call for the first securities portfolio; and (i.e., an exchange may enable the profiling of a market participant using machine learning techniques, which when trained in an unsupervised manner may identify the normal trading patterns for individual firms and participants. The model may classify similar data together and may learn to make predictions from the data. This may them 
displaying, by the at least one processor via a display, the first information on a graphical user interface together with the selected first one of the at least one data pattern and the selected first one of the at least one corresponding characteristic. (i.e., the activity module generates an alert when the abnormality score exceeds a threshold. The output from the model may be a probability illustrating how close a match the current trading profile is to historic trading patterns for the firm. If this value is below a specified threshold, then a potential risk has been detected and an alert may be generated) (Studnitzer: Paragraph [0153])
22.	In claim 3: The combination of Studnitzer and Cai disclose the method of supra, including wherein the at least one margin call model is generated automatically using machine learning analysis of the plurality of data. (i.e., the prediction/prescriptive models, controls the processor to automatically initiate or otherwise invoke data processes for providing a solution. The platform can implement margin call response classification. The platform can process data using natural language processor 120 and machine learning to classify counterparty response on merchant calls to determine whether the response is yes or no and can also determine the sentiment of the response.) (Cai: Paragraph [0097], [0106], [0127])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method can generate automatically an analysis result of the machine learning.  The techniques are useful to automatically identify proposed resolution activities (Cai: Paragraph [0006]. Incident management platform, in some aspects, is configured to process data relating to an 
23.	In claim 4: The combination of Studnitzer and Cai disclose the method of supra, including wherein the at least one margin call model includes at least one from among a data model (i.e., advanced modeling systems may be used, such as regression analysis or deep learning though neural networks. Regression analysis is a statistical process for estimating the relationships among variables), a mathematical model (i.e., Statistical analysis or decision trees identify statistical similarity quickly by employing linear mathematical models or simple), a process model (i.e., provide a two-step process that includes training a model), and a machine learning model.(i.e., an exchange may enable the profiling of a market participant using machine learning techniques or deep learning though neural networks),  (Studnitzer: Paragraph [0012],[0016],[0017], [0026])
24.	In claim 5: The combination of Studnitzer and Cai disclose the method of supra, including further comprising:
evaluating, by the at least one processor, a second securities portfolio using the at least one margin call model to determine a second information relating to whether to trigger a future second margin call with respect to the second securities portfolio; and (i.e., The platform 100 can implement margin call response classification. The platform can process data using natural language processor 120 and machine learning to classify counterparty response on merchant calls to determine whether the response is yes or no and can also determine the sentiment of the response. (Cai: Paragraph [0073])
displaying, by the at least one processor via a display, the second information on a graphical user interface. (i.e., the platform can generate visual elements for display at an interactive interface that represents data centre topology network graphs using descriptive models) (Cai: Paragraph [0069], [0127])

25.	In claim 6: The combination of Studnitzer and Cai disclose the method of supra, including wherein the graphical user interface includes at least one dashboard that displays at least one from among monitoring information relating to the first securities portfolio and classification information relating to the at least one characteristic. (i.e., the platform can generate an interface with the visual elements for display at interface application as a predictive dashboard and the platform can provide model output monitoring and display output at dashboard display. The displayed data can indicate ticket volume forecasts, incident root cause category classifiers, change induced IT incident prediction metrics, application server anomaly detection metrics, server metadata summary, and so on.)  (Cai: Paragraph [0115], [0140], [0183], [0208])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method can include monitoring and classification information related to the financial instruments such as securities portfolios in the graphical user interface. The visual elements can be displayed interface application that can allow for faster monitoring and can also include visual elements representing different predictive metrics.(Cai: Paragraph [0150]). The platform 100 can implement margin call response classification. (Cai: Paragraph [0106])
26.	In claim 7: The combination of Studnitzer and Cai disclose the method of supra, including wherein the at least one characteristic includes at least one from among a securities 
27.	In claim 8: The combination of Studnitzer and Cai disclose the method of supra, including further comprising:
receiving, by the at least one processor via a graphical user interface, feedback information from at least one user; and  (i.e., the platform can generate visualizations and can 
updating, by the at least on processor, the at least one margin call model based on the feedback information. (i.e., update a prediction model using machine learning using a natural language processor and the platform can build models to answer questions received at virtual agent 180 output solutions to problems and incidents posed in natural language at virtual agent)  (Cai: Paragraph [0031], [0108])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method can include receiving and updating a one margin call model based on feedback information utilizing the graphical user interface. The platform can provide sentiment analysis on feedback text data by applying predictive models and generate visualizations (Cai: Paragraph [0107]). The platform enables generation and interactive updates for an interface application for visualizing data (Cai: Paragraph [0100])
28.	In claim 9: The combination of Studnitzer and Cai disclose the method of supra, including wherein the feedback information includes at least one from among a first information accuracy ranking, a second information accuracy ranking, and a characteristic accuracy ranking. (i.e., feedforward networks, information is input to the network and transformed into an output, the nodes map raw data to categories, recognizing patterns that signal, for example, that an input image is labeled. With the trained set of parameters, or weights, the network may categorize data and the data may include distinctions between Account, Portfolio, or firm level within a participant's data. For each transaction, the data may include an order size, a standard deviation of size, an incremental VaR associated with a new buy/sell, an order price) (Studnitzer: Paragraph [0092], [0110]) 
29.	In claim 10: The combination of Studnitzer and Cai disclose the method of supra, including further comprising: 

identifying, by the at least one processor in the parsed plurality of data, personally identifiable information; and (i.e., text strings, for example, can contain text/string token portions which, in combination with other tokens or individually, may indicate a sentiment or a type of query being raised by the user and the Desktop interface application 120 connects with the server application over network 140. The server has the ability to connect with other data sources 160 or database applications (e.g., Teradata, SQL/Server, etc.) for querying data that the user has privileges for in the form of models or statistical flow)  (Cai: Paragraph [0071], [0129], [0134]) 
anonymizing, by the at least one processor, the plurality of data by removing the identified personally identifiable information. (i.e., process infrastructure inventory data received from a plurality of infrastructure resources to extract network metadata and identify relationships or links between infrastructure components for an application for example the component is the extraction of the notional amount, currency type, client name, and the value date for populating a data structure for a margin call instance. (Cai: Paragraph [0036], [0223], [0226])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method can parse the plurality of data to identify, filter, and extract information. The processor 104 can process infrastructure inventory data received from a plurality of infrastructure resources to extract network metadata and identify relationships or links between infrastructure components for an application. (Cai: Paragraph [0100]). The platform can use data processing and scripts or 
30.	In claim 11: Studnitzer discloses,
A computing device configured to implement an execution of a method for providing information that relates to triggering a margin call with respect to a first securities portfolio, the computing device comprising: (Studnitzer: Paragraph [0026],[0039], [0044])
a processor; (i.e., the processor may be one or more general processors) (Studnitzer: Paragraph [0063]) 
a memory; and (i.e., may include a memory) (Studnitzer: Paragraph [0064])
a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: (Studnitzer: Paragraph [0078])
obtain a plurality of data relating to a plurality of securities portfolios; (Studnitzer: Paragraph [0035], [0038],[0146])
evaluate the first securities portfolio using the at least one margin call model to determine a first information relating to whether to trigger a first margin call with respect to the first securities portfolio. (Studnitzer: Paragraph [0040], [0048], [0049], [0110], [0153])
	Studnitzer does not disclose,
automatically determine, by using the plurality of data, at least one data pattern relating to triggering a margin call and at least one corresponding characteristic contributing to triggering the margin call; 
automatically generate at least one margin call model based on the at least one data pattern and the at least one characteristic; and 
	However Cai discloses,

automatically generate at least one margin call model based on the at least one data pattern and the at least one characteristic; and (Cai: Paragraph [0104], [0106], [0107], [0227])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the device triggered by data patterns can automatically generated at least one margin call model of the most likely results. The platform implements artificial intelligence (AI) using machine learning processes to generate predictions of the most likely outcomes in any business scenario. (Cai: Paragraph [0075]). The platform 100 can generate an interface with the visual elements for display at interface application 130 as a predictive dashboard.(Cai: Paragraph [0115])
31.	In claim 12: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein, for the evaluating, the processor is further configured to: 
select a first one of the at least one data pattern and a first one of the at least one corresponding characteristic relating to triggering the first margin call for the first securities portfolio; and (Studnitzer: Paragraph [0026], [0035], [0049], [0087], [0088], [0129],[0131])
display, via a display, the first information on a graphical user interface together with the selected first one of the at least one data pattern and the selected first one of the at least one corresponding characteristic. (Studnitzer: Paragraph [0153])
32.	In claim 13: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the processor is further configured to automatically generate the at least one margin call model by using machine learning analysis of the plurality of data. (Cai: Paragraph [0097], [0106], [0127])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the device 
33.	In claim 14: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the at least one margin call model includes at least one from among a data model, a mathematical model, a process model, and a machine learning model. (Studnitzer: Paragraph [0012],[0016],[0017], [0026])
34.	In claim 15: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the processor is further configured to: 
evaluate a second securities portfolio using the at least one margin call model to determine a second information relating to whether to trigger a future second margin call with respect to the second securities portfolio; and (Cai: Paragraph [0073])
display, via a display, the second information on a graphical user interface. (Cai: Paragraph [0069], [0127])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the device can include a graphical user interface to display the second information when a response is required in respect to the securities portfolio trigger a margin call. The interface application can be installed on user device to display an interface of visual elements that can represent security alerts and chains of events. (Cai: Paragraph [0074]). The platform can provide model output monitoring and alerting. (Cai: Paragraph [0140])
35.	In claim 16: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the graphical user interface includes at least one dashboard that displays at least one from among monitoring information relating to the first securities portfolio 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the device can include monitoring and classification information related to the financial instruments such as securities portfolios in the graphical user interface. The visual elements can be displayed interface application that can allow for faster monitoring and can also include visual elements representing different predictive metrics.(Cai: Paragraph [0150]). The platform 100 can implement margin call response classification.(Cai: Paragraph [0106])
36.	In claim 17: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the at least one characteristic includes at least one from among a securities appreciation characteristic, a securities depreciation characteristic, an assets market value difference characteristic, a securities market value difference characteristic, a securities market value buy characteristic, an exposure difference characteristic, a cash market value difference characteristic, a collateral difference characteristic, a cash market value sell characteristic, a haircut difference characteristic, a securities market value sell characteristic, a securities liquidation value buy characteristic, a cash market value appreciation characteristic, a cash market value depreciation characteristic, a pledge market value out characteristic, a pledge market value difference characteristic, a cash market value buy characteristic, a derivative exposure delta characteristic, a derivative initial margin exposure delta characteristic, a pledge liquidation value in characteristic, an accrued interest accumulation characteristic, a pledge market value in characteristic, a pledge market value appreciation characteristic, a pledge market value depreciation characteristic, a derivative negative mark-to-market delta characteristic, a lending value fluctuation due to foreign exchange movements characteristic, private equity calls or accrued interest debited with a future value date characteristic, and an 
37.	In claim 18: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the processor is further configured to: 
receive, via a graphical user interface, feedback information from at least one user; and (Cai: Paragraph [0107])
update the at least one margin call model based on the feedback information. (Cai: Paragraph [0031], [0108])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the device can include receiving and updating a one margin call model based on feedback information utilizing the graphical user interface. The platform can provide sentiment analysis on feedback text data by applying predictive models and generate visualizations (Cai: Paragraph [0107]). The platform enables generation and interactive updates for an interface application for visualizing data (Cai: Paragraph [0100])
38.	In claim 19: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the feedback information includes at least one from among a first information accuracy ranking, a second information accuracy ranking, and a characteristic accuracy ranking. (Studnitzer: Paragraph [0092], [0110])
	39.	In claim 20: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the processor is further configured to: 
parse the plurality of data; (Cai: Paragraph [0084], [0085], [0189])	
identify, in the parsed plurality of data, personally identifiable information; and (Cai: Paragraph [0071], [0129], [0134])
anonymizing the plurality of data by removing the identified personally identifiable information. (Cai: Paragraph [0036], [0223], [0226])


Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693